Exhibit 10.41

THIRD AMENDMENT TO LEASE AGREEMENT

THIS THIRD AMENDMENT TO LEASE AGREEMENT (this “Third Amendment”) is made as of
January 26, 2011, by and between ARE-TECHNOLOGY CENTER SSF, LLC, a Delaware
limited liability company (“Landlord”), and DIADEXUS, INC., a Delaware
corporation and successor-by-merger to diaDexus, LLC, a Delaware limited
liability company (“Tenant”).

RECITALS

A. Landlord, as successor-in-interest to Trammel Crow Northern California
Development, Inc., a Delaware corporation, and Tenant, as successor-in-interest
to Virologic, Inc., a California corporation, are parties to that certain Lease
dated November 23, 1999 (the “Original Lease”), as amended by that First
Amendment to Lease Agreement dated as of February     , 2000 (the “First
Amendment”), and as further amended by that certain Consent to Assignment and
Modification of Lease dated as of June 1, 2002 (the “Consent”, together with the
Original Lease and the First Amendment, the “Existing Lease”, and, together with
this Third Amendment, the “Amended Lease”). Pursuant to the Existing Lease,
Tenant leases certain premises consisting of approximately 53,980 square feet in
a building more specifically known as 343 Oyster Point Boulevard, South San
Francisco, California, as more particularly described on Exhibit A-2 to the
Original Lease (the “Premises”). Capitalized terms used herein without
definition shall have the meanings defined for such terms in the Existing Lease.

B. The Term of the Existing Lease is scheduled to expire on June 30, 2011.

C. Tenant has entered into a lease agreement with another landlord pursuant to
which Tenant has leased approximately 65,000 rentable square feet at 349 Oyster
Point Boulevard, South San Francisco, California (“Other Lease”), which Tenant
shall not occupy until the Amended Lease expires.

D. Landlord and Tenant desire, subject to the terms and conditions set forth
below, to amend the Existing Lease to, among other things, extend the Term.

NOW, THEREFORE, in consideration of the foregoing Recitals, which are
incorporated herein by this reference, the mutual promises and conditions
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agree
as follows:

 

1. Extended Term. Landlord and Tenant agree to extend the Term of the Existing
Lease with respect to the Premises until January 1, 2012 (“Expiration Date”).

 

2. Base Rent. Notwithstanding anything to the contrary contained in the Existing
Lease, commencing on January 1, 2011 and continuing through the Expiration Date,
Base Rent for the Premises shall be $73,248.92 per month. If Tenant paid Base
Rent in excess of such amount for the month of January 2011 prior to the date of
this Third Amendment, any such excess shall be applied to Base Rent due for
February 2011.

 

3. Basic Operating Costs. Tenant shall continue paying Basic Operating Costs as
provided under the Existing Lease through June 30, 2011. Commencing on July 1,
2011, those items and services listed on Exhibit A attached hereto shall be
excluded from the Basic Operating Costs payable by Tenant with respect to the
Premises.

Also, Landlord shall reimburse Tenant $19,500 each month for the months of May
2011 and June 2011 only for Basic Operating Costs paid by Tenant for the
Premises (each, a “Reimbursement Payment”). Landlord shall deliver the first
Reimbursement Payment to Tenant on or before June 30, 2011, and shall deliver
the second Reimbursement to payment to Tenant on or before July 31, 2011.

 

1   LOGO [g160877g66k31.jpg]



--------------------------------------------------------------------------------

4. Extension Right. Section 37.C. of the Existing Lease is hereby deleted in its
entirety and Tenant shall have no further right to extend the Term of the
Amended Lease.

 

5. Surrender. Notwithstanding anything to the contrary contained in Section 12
of the Original Lease, Tenant shall have no obligation to restore any
Alterations currently existing in the Premises as of the date of this Third
Amendment at the expiration or earlier termination of the Term.

 

6. Brokers. Landlord and Tenant each represent and warrant that it has not dealt
with any broker, agent or other person (collectively, “Broker”) in connection
with the transaction reflected in this Third Amendment and that no Broker
brought about this transaction. Landlord and Tenant each hereby agree to
indemnify and hold the other harmless from and against any claims by any Broker,
other than the brokers, if any, named in this Third Amendment, claiming a
commission or other form of compensation by virtue of having dealt with Tenant
or Landlord, as applicable, with regard to this Third Amendment.

 

7. Miscellaneous.

a. This Third Amendment is the entire agreement between the parties with respect
to the subject matter hereof and supersedes all prior and contemporaneous oral
and written agreements and discussions. This Third Amendment may be amended only
by an agreement in writing, signed by the parties hereto.

b. This Third Amendment is binding upon and shall inure to the benefit of the
parties hereto, their respective agents, employees, representatives, officers,
directors, divisions, subsidiaries, affiliates, assigns, heirs, successors in
interest and shareholders.

c. This Third Amendment may be executed in any number of counterparts, each of
which shall be deemed an original, but all of which when taken together shall
constitute one and the same instrument. The signature page of any counterpart
may be detached therefrom without impairing the legal effect of the signature(s)
thereon, provided such signature page is attached to any other counterpart
identical thereto except having additional signature pages executed by other
parties to this Third Amendment attached thereto.

d. Except as amended and/or modified by this Third Amendment, the Existing Lease
is hereby ratified and confirmed and all other terms of the Existing Lease shall
remain in full force and effect, unaltered and unchanged by this Third
Amendment. In the event of any conflict between the provisions of this Third
Amendment and the provisions of the Existing Lease, the provisions of this Third
Amendment shall prevail. Whether or not specifically amended by this Third
Amendment, all of the terms and provisions of the Existing Lease are hereby
amended to the extent necessary to give effect to the purpose and intent of this
Third Amendment.

[Signatures on next page]

 

2   LOGO [g160877g66k31.jpg]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Third Amendment as of
the day and year first above written.

 

LANDLORD:      ARE-TECHNOLOGY CENTER SSF, LLC,      a Delaware limited liability
company      By:  

ALEXANDRIA REAL ESTATE EQUITIES, L.P.,

a Delaware limited partnership, managing member

       By:        ARE-QRS CORP.,           a Maryland Corporation,          
general partner           By:  

/s/ Eric S. Johnson

          Its:  

Vice President, Real Estate Legal Affairs

TENANT:      DIADEXUS, INC.,     

a Delaware corporation (successor-by-merger to

diaDexus, LLC, a Delaware limited liability company)

     By:  

/s/ David Foster

     Name:  

David Foster

     Title:  

EVP, CFO

 

3   LOGO [g160877g66k31.jpg]



--------------------------------------------------------------------------------

EXHIBIT A

Items to be Excluded from Basic Operating Costs Commencing July 1, 2011

Annual Statement of Estimated Operating Expenses

Year 2011

This is an estimate of Projected Estimated Expenses, as required by the Lease,
and not a summary of your 2011 Rent obligation.

Please note your TOTAL monthly Rent may include additional charges for mgmt.
fee, amortized cap, improvement charges, etc if applicable.

diaDexus Inc.

343 Oyster Point Blvd.

South San Francisco, CA

 

    

 Sqft 

    

Prorata

Premises

     53,980       100% of Project, 100% of Building

Project

     53,980      

Building

     53,980      

 

     Estimated  

Project Itemized Operating Expenses

   Expenses/Yr.  

Maintenance Engineering Payroll

   $ 32,100   

Real Estate Taxes

     133,782   

Property Insurance

     54,324   

Utilities (irrigation water, site lights)

     4,640   

Contracted Services (1)

     14,660   

Misc. Repairs and Maintenance

     42,470   

Administrative (2)

     1,380            

Subtotal Op.Ex. (CAM):

   $ 283,356   

diaDexus prorate share based on Premises

   $ 283,356   

2011 CAM per month:

   $ 23,613   

Notes:

 

(1) Contracted services are known recurring vendor contract charges (i.e.
landscaping, etc.

(2) Administration costs include fees such as misc. engineering business
expenses.

 

  LOGO [g160877g66k31.jpg]